Exhibit 10.4
FURNITURE BRANDS INTERNATIONAL, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     Furniture Brands International, Inc., a Delaware corporation (the
“Company”), hereby grants stock relating to shares of its common stock, no par
value (the “Common Stock”), to the individual named below as the Grantee. The
terms and conditions of the grant are set forth in this Agreement and in the
Furniture Brands International, Inc. 2008 Incentive Plan (the “Plan”).
Grant Date:                                         , 20___ (the “Grant Date”)

Name of Grantee:                                         

Grantee’s Social Security Number:                                         

Number of Shares of Stock Covered by Grant:                     
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is being provided
with this Agreement. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

          GRANTEE:    
 
             
[Name]
       
 
        COMPANY:    
 
       
By:
       
 
 
 
   
 
       
Title:
       
 
 
 
   





--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

     
Restricted Stock
  This grant is an award of Common Stock in the number of shares set forth on
the cover sheet (the “Shares”), subject to the vesting conditions described
below (“Restricted Stock”). To the extent not yet vested, your Restricted Stock
may not be transferred, assigned, pledged or hypothecated, whether by operation
of law or otherwise, nor may the Restricted Stock be made subject to execution,
attachment or similar process.
 
   
Definitions
  “Cause,” “Change in Control,” “Disability,” “Retirement,” and “Service” shall
have the meaning assigned to such terms in Appendix A to this Agreement.
 
   
Vesting
  Your right to the shares of Common Stock under this Restricted Stock grant
vests as follows: [Insert Vesting Schedule].
 
   
Forfeiture of Stock
  In the event that your Service with the Company terminates for any reason
other than your death, Disability or Retirement, you will forfeit to the Company
all of the Shares subject to this grant that have not yet vested. Any Shares of
Restricted Stock that are forfeited shall be returned to the Company and
cancelled, and all of your rights to those shares will terminate, without any
payment of consideration by the Company.
 
   
 
  In the event that your Service with the Company terminates due to your death,
Disability or Retirement, any unvested shares of Restricted Stock will vest
pro-rata. The pro rata portion of the Restricted Stock that will become fully
vested will be determined by multiplying the additional number of shares of
Restricted Stock that would have become vested (but for the termination) on the
next vesting date following the date your Service terminates by a fraction, the
numerator of which shall be the number of full months that have elapsed from the
last vesting date immediately preceding the termination of Service and the
denominator of which shall be the number of full months in the period from the
last vesting date to the next vesting date.  
Ownership of Restricted Stock
  The Company will issue Shares of Restricted Stock in your name in the form of
an entry into a share memo account with the Company’s stock transfer agent on
the Grant Date. The account will show that the Shares are subject to the
restrictions described herein. Subject to the terms and conditions described
herein, you shall be entitled to all the rights of beneficial ownership of the
Shares while they are held in the share memo account, including the right to
vote the Shares and to receive dividends, subject to the requirements set forth
herein, if, as and when declared by the Company’s Board of Directors.

2



--------------------------------------------------------------------------------



 



     
 
  Any distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be a part
of the Restricted Stock and subject to the same conditions and restrictions
applicable thereto. The Company may in its sole discretion require any dividends
paid on the Restricted Stock to be reinvested in shares of Stock, which the
Company may in its sole discretion deem to be a part of the shares of Restricted
Stock and subject to the same conditions and restrictions applicable thereto.
 
   
 
  Until the restrictions have lapsed or the Shares are forfeited and cancelled,
the Shares shall be held in the share memo account and you shall not be entitled
to receive certificates representing the Shares. After the Restrictions have
lapsed with respect to Shares, you (or, in the case of your death or Disability,
your legal representatives, legatees, distributees or guardian) shall have the
right to have such Shares certificated and transferred in accordance with the
transfer agent’s procedures generally applicable to all stockholders.
 
   
 
  In order to facilitate the transfer back to the Company of any Shares of
Restricted Stock that are forfeited and cancelled as described herein, you must
sign and deliver the stock power, attached hereto as Exhibit A, for the Shares
to the Company’s Compensation Director. Upon the forfeiture of Shares, such
Shares of Restricted Stock will be transferred back to the Company pursuant to
such stock power and cancelled.
 
   
Change in Control
  Notwithstanding anything herein to the contrary, upon the occurrence of a
Change in Control, all Shares of Restricted Stock that (but for the application
of this clause) have not vested at the time of the occurrence of such Change in
Control event shall vest immediately.
 
   
Withholding
  You must pay any taxes that are required to be withheld by the Company. You
may pay such amounts in cash or make other arrangements satisfactory to the
Company for the payment of such amounts. You agree that if you do not pay, or
make arrangements for the payment of, such amounts, the Company, to the fullest
extent permitted by law, shall have the right to deduct such amounts from any
payments of any kind otherwise due to you and shall have the right to withhold
from Shares of Restricted Stock for which restrictions have lapsed the number of
Shares having an aggregate market value at that time equal to the amount you
owe.
 
   
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the Shares of
Restricted Stock and their fair market value on the date any forfeiture
restrictions applicable to such Shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture of unvested Shares of Restricted Stock that is described above. You
may elect to be taxed at the time the Shares are acquired, rather than when such
Shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the

3



--------------------------------------------------------------------------------



 



     
 
  purchase price is less than the fair market value of the Shares on the Grant
Date. No tax payment will have to be made to the extent the purchase price is at
least equal to the fair market value of the Shares on the Grant Date. The form
for making this election is attached as Exhibit B hereto. Failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by you (in the event the fair market value of the shares as of
the vesting date exceeds the purchase price) as the forfeiture restrictions
lapse.
 
   
 
  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
 
   
Right of Recapture
  If, at any time, within one year after the date that the Shares vest (the
“Realization Event”), the Committee (as defined in the Plan) determines in its
discretion that the Company has been materially harmed by you, whether such harm
(a) results in your termination or deemed termination of Service for Cause or
(b) results from any activity of yours determined by the Committee to be in
competition with any activity of the Company, or otherwise prejudicial, contrary
or harmful to the interests of the Company (including, but not limited to,
accepting employment with or serving as a consultant, adviser or in any other
capacity to an entity that is in competition with or acting against the
interests of the Company), then any gain realized by you from the Shares of
Restricted Stock shall be paid by you to the Company upon notice from the
Company. Such gain shall be determined as of the date of the Realization Event,
without regard to any subsequent change in the Fair Market Value of shares of
the Company’s Common Stock. To the extent allowed by applicable law, the Company
shall have the right to offset such gain against any amounts otherwise owed to
you by the Company (whether as wages, vacation pay, or pursuant to any benefit
plan or other compensatory arrangement).
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any subsidiaries) in any capacity. The Company (and any subsidiaries) reserves
the right to terminate your Service at any time and for any reason.
 
   
Adjustments
  In the event of any stock dividend, stock split, combination or exchange of
shares, reorganization, partial or complete liquidation or other distribution of
assets (other than a normal cash dividend), recapitalization or other change in
the capital structure of the Company, or other corporate transaction, the number
of Shares of Restricted Stock covered by this grant will be adjusted by the
Committee in accordance with the terms of the Plan.

4



--------------------------------------------------------------------------------



 



     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Plan Administrator to request paper copies of
these documents.
 
   
Amendments
  No amendment to this Agreement may impair your rights under this Agreement
without your consent.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded. The Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5



--------------------------------------------------------------------------------



 



Appendix A
1. For the purpose of this Agreement, “Cause” shall mean (a) your conviction of
any crime (whether or not involving the Company) constituting a felony in the
jurisdiction involved; (b) your conduct related to your Service for which either
criminal or civil penalties against you or the Company may be sought;
(c) material violation of the Company’s policies, including the disclosure or
misuse of confidential information, or those set forth in Company manuals or
statements of policy; or (d) serious neglect or misconduct in the performance of
your duties for the Company or willful or repeated failure or refusal to perform
such duties. Any rights the Company may have in respect of the events giving
rise to Cause shall be in addition to the rights the Company may have under any
other agreement with you or at law or in equity. Any determination of whether
your Service is (or is deemed to have been) terminated for Cause shall be made
by the Committee in its sole discretion, which determination shall be final and
binding on all parties. If, subsequent to your termination of Service (whether
voluntary or involuntary) without Cause, it is discovered that your Service
could have been terminated for Cause, your Service shall be deemed to have been
terminated for Cause. Your termination of Service for Cause shall be effective
as of the date of the occurrence of the event giving rise to Cause, regardless
of when the determination of Cause is made.
2. For the purpose of this Agreement, “Change in Control” means the first to
occur of any of the following events:

  i.   any person (as the term person is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including the securities beneficially owned by such person or any securities
acquired directly from the Company or its affiliates, other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or     ii.   the majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or     iii.   the consummation of a merger or
consolidation of the Company with any other entity, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 60% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including the
securities beneficially owned by such person or any securities acquired directly
from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing 50% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or

6



--------------------------------------------------------------------------------



 



  iv.   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, 60% or more of the combined voting power of the voting
securities of which is owned by persons in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

          Notwithstanding the foregoing, no “Change in Control” shall be deemed
to have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
          For purposes of this definition, “beneficial ownership” shall be
determined in accordance with Rule 13d-3 under the Securities Exchange Act of
1934, as amended.
4. For the purpose of this Agreement, “Disability” shall mean you are
permanently and totally disabled and unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of twelve months. The existence of a Disability
shall be determined by the Committee in its sole discretion.
5. For the purpose of this Agreement, “Retirement” shall mean your termination
of Service on or after attaining age 55 and completing 5 years of service with
the Company.
6. For the purpose of this Agreement, “Service” shall mean service as an
employee, officer or director of the Company or any subsidiary of the Company.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED,                      sells, assigns and transfers to
Furniture Brands International, Inc., a Delaware corporation (the “Company”),
                     (                      ) shares of common stock of the
Company represented by Certificate No. and does hereby irrevocable constitute
and appoint                     , Attorney to transfer the said stock on the
books of the Company with full power of substitution in the premises.
Dated:                     , 20____

         
 
 
 
Print Name    
 
       
 
 
 
Signature    

Spouse Consent (if applicable)
                                         (spouse) indicates by the execution of
this Assignment his or her consent to be bound by the terms herein as to his or
her interests, whether as community property or otherwise, if any, in the shares
of common stock of the Company.

         
 
 
 
Signature    

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO FACILITATE THE
TRANSFER BACK TO THE COMPANY OF ANY SHARES OF RESTRICTED STOCK THAT ARE
FORFEITED AND CANCELLED AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON YOUR PART.

8



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address and social security number of the undersigned:

             
 
  Name:        
 
  Address:  
 
   
 
     
 
   
 
     
 
   

             
 
  Social Security No.:        
 
     
 
   

2. Description of property with respect to which the election is being made:
                                        shares of common stock, no par value per
share, Furniture Brands International, Inc., a Delaware corporation, (the
“Company”).
3. The date on which the property was transferred is
                                        , 20 ___.
4. The taxable year to which this election relates is calendar year 20___.
5. Nature of restrictions to which the property is subject: The shares of stock
are subject to the provisions of a Restricted Stock Agreement between the
undersigned and the Company. The shares of stock are subject to forfeiture under
the terms of the Agreement.
6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                                  
per share, for a total of $                                         .
7. The amount paid by taxpayer for the property was $ 0.
8. A copy of this statement has been furnished to the Company.
     Dated:                                         , 20___.

         
 
 
 
Print Name    
 
       
 
 
 
Signature    

PROCEDURES FOR MAKING ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(b):
The following procedures must be followed with respect to this form for making
an election under Internal Revenue Code section 83(b) in order for the election
to be effective:
1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.
2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.
3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

9